Citation Nr: 1731246	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder with alcohol and drug dependence.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to March 1968, to include service in the Republic of Vietnam from November 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was before the Board in October 2014, when the above noted issue was remanded to the Agency of Original Jurisdiction (AOJ) for the Veteran to be scheduled for a Board hearing before a Veterans Law Judge (VLJ).  Subsequently, the Veteran testified at a Board hearing before the undersigned VLJ in January 2017; a transcript of that hearing has been associated with the claims file.  

Lastly, the Board has recharacterized the PTSD issue on appeal as a generalized claim for any psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the February 2011 VA examination which found the Veteran did not meet the criteria for a diagnosis of PTSD, the Veteran submitted treatment records from the Tampa VA Medical Center that showed the Veteran was diagnosed with "rule-out PTSD" in January 2017, after he reported he continued to experience nightmares of being under attack and depression.  Thus, it possible a diagnosis of PTSD may now be warranted at this time.  

Further, the subsequent VA treatment records submitted by the Veteran showed he was diagnosed with major depressive disorder in 2016, as well as alcohol, cocaine, and cannabis dependence in 2012.  The February 2011 VA examiner did not have the opportunity to address or provide an opinion regarding whether the Veteran's current diagnosis of major depressive disorder is related to his military service.  

Thus, for the above reasons, the Board finds that the February 2011 psychiatric examination is inadequate.  A remand is therefore necessary in order to obtain a new VA examination and adequate medical opinions.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Lastly, VA treatment records from April 2012 contained a physician's note that stated the Veteran had attended a group for PTSD.  While the Veteran submitted records from an alcohol and drug treatment program, there are currently no records in the claims file related to a treatment group for PTSD.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary to obtain those records and any other outstanding VA records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal; the examiner must consider the both DSM-IV and DSM-V when assessing whether any diagnoses are appropriate.

If PTSD is diagnosed on examination, the examiner should identify the stressor or stressors upon which the diagnosis of PTSD is based.  

For any other diagnosed acquired psychiatric disorder, to include major depressive disorder, the examiner should opine whether such diagnosed psychiatric disorder at least as likely as not (50 percent or greater probability) began during or is otherwise the result of the Veteran's military service.

If any acquired psychiatric disability is found to be related to military service, the examiner should opine whether the Veteran's alcohol and drug dependence is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by any of the diagnosed psychiatric disorders found.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




